WR-80,923-02
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                              Transmitted 4/28/2015 1:41:15 PM
                                                                Accepted 4/28/2015 2:22:09 PM
                             No. WR-80,923-02                                   ABEL ACOSTA
                                                                                        CLERK

                     In the Court of Criminal Appeals            RECEIVED
                              Austin, Texas               COURT OF CRIMINAL APPEALS
                                                                 4/28/2015
                                                            ABEL ACOSTA, CLERK

                        In re RODERICK HARRIS,
                                 Relator

                          No. W09-00409-Y(A)
                       Criminal District Court No. 7
                         of Dallas County, Texas




                        MOTION FOR STAY
              OF ARTICLE 11.071 EVIDENTIARY HEARING


Susan Hawk                             Shelly O'Brien Yeatts
Criminal District Attorney             Assistant District Attorney
Dallas County, Texas                   State Bar No. 24033487
                                       133 N. Riverfront Blvd., LB-19
                                       Dallas, TX 75207-4399
                                       (214) 653-3625
                                       (214) 653-3643 fax
                                       syeatts@dallascounty.org

                                       REAL PARTY IN INTEREST
                          MOTION FOR STAY
                OF ARTICLE 11.071 EVIDENTIARY HEARING

       Real party in interest in this matter, the State of Texas, through the Criminal

District Attorney of Dallas County, asks this Court to stay the evidentiary hearing

set in the Criminal District Court No. 7 of Dallas County on Relator Roderick

Harris's Article 11.071 application for writ of habeas corpus, currently scheduled

for the week of May 18,2015.

       Relator has filed a post-conviction application for writ of habeas corpus in

the Criminal District Court No. 7 of Dallas County, Judge Elizabeth Frizell

presiding, challenging his conviction and death sentence. The trial court has set an

evidentiary hearing in this writ proceeding to begin on May 18,2015. (See Exhibit

A).

      On April 10, 2015, in preparation for the evidentiary hearing, the trial court

ordered Relator's counsel, the Office of Capital Writs (OCW), to provide the State

with access to the portions of Relator's trial file relevant to his claims of

ineffective assistance of trial counsel.       On April 21, 2015, OCW filed an

Emergency Application for Writ of Prohibition and Request for Injunction with

this Court, seeking an emergency stay of the trial court's April 10,2015 order and

a writ of prohibition instructing the trial judge to withdraw the order.




                                           2
       The trial court subsequently entered an amended order on April 24, 2015,

giving OCW a deadline of May 1,2015 to provide electronic copies of the relevant

portions of Relator's trial file to the State. The same day the trial court issued the

amended order, OCW filed with this Court an Emergency Motion for Stay of the

trial court's April 24, 2015 order.

       Although Relator has requested a stay of the trial court's order requiring him

to tum over portions of his trial file to the State, he has not requested a stay of the

evidentiary hearing on his writ-as it would be advantageous to him if the

evidentiary hearing were to proceed without the State having access to his trial file.

The State cannot be prepared for the writ hearing without access to the trial files.

The files well may contain evidence refuting Relator's ineffective assistance of

trial counsel claims. Without access to the trial files before the hearing, the State

will be unable to properly cross-examine the trial attorneys or offer documentation

from the trial files into evidence. Thus, the State would be disadvantaged in the

full and fair litigation of Relator's application for writ of habeas corpus if it were

required to proceed with an evidentiary hearing while this writ of prohibition is

pending.

      Accordingly, the State respectfully requests this Court to enter a stay of the

trial court's Article 11.071 evidentiary hearing until the time this Court resolves

Relator's writ of prohibition.
                                          3
                                      Respectfully submitted,



Susan Hawk
Criminal District Attorney
                                      ~~
                                      Assistant District Attorney
Dallas County, Texas                  State Bar No. 24033487
                                      133 N. Riverfront Blvd., LB-19
                                      Dallas, TX 75207-4399
                                      (214) 653-3625
                                      (214) 653-3643 fax
                                      syeatts@dallascounty.org

                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing motion for stay has been served
on the following on April 28, 2015:

      Hon. Elizabeth Frizell
      Criminal District Court No. 7
      133 N. Riverfront Blvd.
      Dallas, Texas 75207

      Brad D. Levenson
      Robert Romig
      Office of Capital Writs
      1700 N. Congress Ave., Suite 460
      Austin, Texas 78711
      Brad.Levenson@owc.texas.gov
      Robert.Romig@ocw.texas.gov
      ATTORNEYS FOR RELATOR



                                      ~
                                         4
                                 VERIFICATION

STATE OF TEXAS                   §
COUNTY OF DALLAS                 §

       BEFORE :ME, the undersigned authority, on this date personally appeared
Shelly O'Brien Yeatts, who was duly sworn, and stated that she is an Assistant
Criminal District Attorney for Dallas County, that she has personal knowledge of
the facts stated in the text of this motion, and that those facts are true and correct.


                                              i!%Mb~
      SUBSCRIBED AND SWORN ro B&7~~}:                                             J
                                              NOTARY PUBLIC FOR
                                              THE STATE OF TEXAS
                                              My commission expires     G\!C1! \(2




                                          5
                                  EXHIBITS

Exhibit A   Criminal District Court No.7 "pass sheet" setting Article. 11.071
            evidentiary hearing in No. W09-00409-Y(A) for week of May 18,
            2015




                                       6
EXHIBIT A
                                                         -        --        ------------




                               IN THE    (I   ('yt~ DISTRICT COURT
                                      D~Ty,TEXAS
    STATE OF TEXAS                                 §         Case No.(s):

    v.
                                                   §
                                                   §         tvoq- DDtfDq-Y(/t-)
                                                   §
                                                   §
                                                   §

    Charged Offense(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    TO THE HONORABLE JUDGE OF SAID COURT:
             Comes now the attorney for the State and the Defendant, by and through
    his/her attorney of record, and request a continuance of this case(s) to the following
    date for the following purpose:

    RESET DATE:          06     I   If    /;